PER CURIAM.
The appellant has appealed from a sentence of conviction for violating probation; and he has now filed certified copies of all the papers relevant to his appeal. He was convicted after a trial for the original offence; paroled, rearrested and an attorney was assigned to him, after consulting with whom he pleaded guilty. We have examined the papers which he presents and they contain nothing which throws the least question upon the regularity of the proceedings in the district court. The written pages filed on March 15, 1947, are addressed to us and were not a part of the proceedings in the district court. We cannot therefore consider them. The appeal being obviously frivolous on its face, it is hereby dismissed.